 

Case 1:18-cv-01060-GBD-KHP Document 124 Filed 02/17/21 Page 1 of 2

 

 

 

cwag7 nt
iSDC SDNY :
Kirsten McCaw Grossman, Esq. fA CUMENT 5
NUKK-FREEMAN & CERRA, P.C. ELECTRONICAL LY Pini! i,
Chatham Executive Center DOC “#
26 Main Street, Suite 202 LEBEBT 7 7071 |
Chatham, New Jersey 07928 DATE rE

 

 

 

Tel.: (973) 665-9100
Fax: (973) 665-9101
Attorneys for Defendant

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

HEIDI WILLFORD a/k/a CELESTE WILLFORD
Plaintiff, Civil Action No: 1:18-CV-01060-
GBD-KHP
- against -
UNITED AIRLINES, INC.,
Defendant.

 

 

 

ORDER TO SEAL CONFIDENTIAL DOCUMENTS ATTACHED AS
EXHIBITS D, H, I, T, W, Z, AB, AND AC TO DEFENDANT UNITED AIRLINES, INC.’S
MOTION FOR SUMMARY JUDGMENT

 

This motion having been brought before this Court by way of the Defendant United
Airlines, Inc. (“United” or “Defendant”), through its counsel Nukk-Freeman & Cerra, P.C., for
an order granting Defendant’s Motion to Seal Exhibits D, H, I, T, W, Z, AB, and AC to
Defendant’s Motion for Summary Judgment (“Motion to Seal”); and the Court having reviewed
all of the papers submitted in support of this motion; and for good cause shown;

IT IS on this 7 *" y» fay of Pobruard | VOX [

ORDERED that Defendant’s Motion to Seal is GRANTED, and it is further
Case 1:18-cv-01060-GBD-KHP Document 124 Filed 02/17/21 Page 2 of 2

ORDERED that the Clerk is directed to permanently seal Exhibits D, H, I, T, W, Z, AB,

and AC to Defendant’s Motion for Summary Judgment (D.E. 121)

FEBI 2021 racps zy B Dnwk
TREHORORABLE GEORGE B. DANIELS

 

 

 

 
